 Case 18-19321-MBK     Doc 41 Filed 04/03/19 Entered 04/04/19 00:48:50         Desc Imaged
                            Certificate of Notice Page 1 of 3




                                                              Order Filed on April 1, 2019
                                                                        by Clerk
                                                                U.S. Bankruptcy Court
                                                                District of New Jersey




DATED: April 1, 2019
Case 18-19321-MBK   Doc 41 Filed 04/03/19 Entered 04/04/19 00:48:50   Desc Imaged
                         Certificate of Notice Page 2 of 3
        Case 18-19321-MBK              Doc 41 Filed 04/03/19 Entered 04/04/19 00:48:50                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-19321-KCF
Johanna Marie Kappus                                                                                       Chapter 13
Ronald Wayne Kappus
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 01, 2019
                                      Form ID: pdf903                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2019.
db/jdb         +Johanna Marie Kappus,   Ronald Wayne Kappus,   32 Kappus Road,   Milford, NJ 08848-2200

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2019 at the address(es) listed below:
              Albert Russo     docs@russotrustee.com
              Douglas A. Cole    on behalf of Joint Debtor Ronald Wayne Kappus douglascoleesq@att.net
              Douglas A. Cole    on behalf of Debtor Johanna Marie Kappus douglascoleesq@att.net
              Eamonn O’Hagan     on behalf of Creditor    United States of America (USDA-FSA)
               eamonn.ohagan@usdoj.gov
              Michael R. DuPont    on behalf of Creditor    Riegel Federal Credit Union dupont@redbanklaw.com,
               dana@redbanklaw.com
              Robert P. Saltzman    on behalf of Creditor    Specialized Loan Servicing LLC dnj@pbslaw.org
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
              William M.E. Powers    on behalf of Creditor    Wells Fargo Bank, N.A. as successor by merger to
               Wachovia Bank, N.A. ecf@powerskirn.com
                                                                                              TOTAL: 8
